Citation Nr: 0831468	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-19 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hyperglycemia and 
hyperlipidemia/ hypercholesterolemia.

2.  Entitlement to service connection for a skin disability, 
to include leishmaniasis.

3.  Entitlement to service connection for hypertension.

4.   Entitlement to an initial rating in excess of 10 percent 
for thoracic and lumbar spine degenerative disc disease 
(DDD).


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from August 1984 to September 
2004.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2005 rating decision in which the RO, inter 
alia, granted service connection for thoracic and lumbar 
spine DDD and assigned a noncompensable rating, and also 
denied service connection for hyperlipidemia and 
hyperglycemia, leishmaniasis, and hypertension.  The veteran 
filed a notice of disagreement (NOD) in October 2005.  In 
response, the RO issued a February 2006 rating decision in 
which it increased the rating for the veteran's DDD to 10 
percent, effective October 1, 2004 (the day after separation 
from service) and continued the denial of the claims for 
service connection for hyperglycemia and hyperlipidemia, 
leishmaniasis, and hypertension.  In November 2006, the 
veteran submitted a statement clarifying the issues as to 
which he disagreed, and the RO issued a May 2007 statement of 
the case (SOC) continuing the 10 percent rating and the 
denials of service connection in May 2007.  A timely appeal 
was perfected.

The Board notes that the RO initially treated the October 
2005 NOD as a new claim.  However, as the RO made the 10 
percent rating for DDD effective the day after separation 
from service, this determination reflects that the claim upon 
which the increase was based was the initial, October 2004 
claim denied in the September 2005 rating decision, as that 
document, and not the October 2005 NOD, was filed within a 
year of separation from service.  See 38 C.F.R. § 3.400(b)(2) 
(2007).  Thus, the Board finds that the rating action on 
appeal is the September 2005 rating decision.

As the DDD claim thus involves a request for a higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).  The Board has also recharacterized the claim 
for service connection for leishmaniasis more broadly as one 
for service connection for a skin disability, as the veteran 
indicated in his November 2006 statement that this claim was 
not limited to leishmaniasis.  See EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991) (Board must review all issues reasonably 
raised from a liberal reading of all documents in the 
record).

During the course of the appeal, the veteran's claims file 
was permanently transferred from the RO in Cleveland, Ohio to 
the RO in Pittsburgh, Pennsylvania; hence, the Pittsburgh RO 
now has jurisdiction over the claim on appeal.

In June 2007, the Board remanded the claims to the RO for a 
hearing before a Veterans Law Judge at the RO.  The RO 
scheduled such a hearing for May 8, 2008, but the veteran 
failed to appear for it.  Thus, the veteran's hearing request 
is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2007).

The Board's decision on the claims for service connection for 
hyperglycemia and hyperlipidemia/hypercholesterolemia, and 
for hypertension, is set forth below.  The claims for service 
connection for a skin disability and for an initial rating in 
excess of 10 percent for thoracic and lumbar spine DDD is 
addressed in the remand following the order; these matters 
are being remanded to RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  The veteran has been diagnosed as having hyperglycemia 
and hyperlipidemia/ hypercholesterolemia, which are 
laboratory test results that are not, in and of themselves, 
disabilities for VA compensation purposes, and there is no 
competent evidence of disability associated with either 
hyperglycemia or hyperlipidemia/ hypercholesterolemia.

3.  Each of the many diastolic blood pressure readings in the 
service medical records were lower than 90 mm. and each of 
the systolic blood pressure readings were lower than 160 mm; 
hypertension was not diagnosed until February 2006, more than 
one year after separation from service, and there is no 
competent evidence that hypertension is related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for disabilities 
claimed as hyperglycemia and 
hyperlipidemia/hypercholesterolemia are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2007).

2.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

In this appeal, in a November 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claims for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claims.  
The September 2005 RO rating decision reflects the initial 
adjudication of the claims after issuance of that letter.  
Regarding the Dingess/Hartman notice requirements, the RO 
provided the veteran information as to the assignment of 
disability ratings and effective dates in a March 2006 
letter.  After issuance of the March 2006 letter, and 
opportunity for the veteran to respond, the May 2007 SOC 
reflects readjudication of each claim herein decided.  The 
May 2007 SOC also set forth the criteria for higher ratings 
for the thoracic and lumbar spine DDD disability.  Hence, 
while Dingess/Hartman notice was provided after the September 
2005 initial adjudication of the claims, the veteran is not 
shown to be prejudiced by the timing of Dingess/Hartman-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, and reports of VA examinations.  Also of 
record and considered in connection with the appeal are 
various written statements provided by the veteran.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claims herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal. 

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2007).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2007).  Thus, evidence of 
current disability is a fundamental requirement for a grant 
of service connection.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 
(Fed Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997)).

By definition, hyperlipidemia is a general term for elevated 
concentrations of any or all of the lipids in the plasma, 
including hypercholesterolemia (high cholesterol).  See 
Dorland's Illustrated Medical Dictionary 883 (30th ed. 2000).  
Hyperlipidemia is a laboratory test result and not, in and of 
itself, a disability.  See 61 Fed. Reg. 20440, 20,445 (May 7, 
1996) (supplementary information preceding Final Rule 
amending the criteria for evaluating endocrine system 
disabilities indicates that diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are actually 
laboratory test results, and are not, in and of themselves, 
disabilities).  Similarly, hyperglycemia is defined as 
abnormally increased glucose in the blood, and is not in an 
of itself a disability.  See Dorland's Illustrated Medical 
Dictionary 881 (30th ed. 2000).

Factual Background and Analysis

Hyperglycemia and Hyperlipidemia/Hypercholesterolemia

service treatment records include a June 2004 laboratory 
report noting an elevated cholesterol.  In August 2004, 
simvastatin, an anti-cholesterol medication was prescribed.  
Also in August 2004, laboratory studies found the veteran to 
have hypercholesterolemia.  His diet was discussed.  
Laboratory testing in August 2004 also revealed hyperglycemia 
as well as elevated cholesterol.  He was referred for 
diabetes mellitus counseling.  Diabetes mellitus was not 
diagnosed.  

In this case, the December 2005 VA examiner indicated that, 
while one blood test indicated that the veteran had an 
elevated blood glucose level, the fact that the veteran's 
hemoglobin A1C was within normal limits and normal glucose 
levels on other blood tests demonstrated that the veteran's 
blood sugar levels were normal on average.  The examiner also 
noted that the veteran's glucose intolerance was controlled 
by diet and exercise.  In addition, while February 2006 
Western Pennsylvania Hospital emergency room records contain 
diagnoses of hypercholesterolemia as well as acute myocardial 
infarction and acute coronary syndrome, neither these nor any 
other treatment records indicate a nexus between 
hypercholesterolemia or hyperlipidemia and any disability.  
Thus, the findings of hyperglycemia and 
hyperlipidemia/hypercholesterolemia are not shown to be 
associated with any disability-much less one that was 
incurred in or aggravated by active service.  As such, there 
is no competent evidence of a current disability upon which 
to predicate a grant of service connection on any basis, and, 
hence, no valid claim for service connection.  See, e.g., 
Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App at 144.

Hypertension

As to the claim for service connection for hypertension, in 
addition to the basic legal authority governing service 
connection, service connection for certain chronic diseases, 
including hypertension, will be presumed if manifest to a 
compensable degree (10 percent) within a prescribed period 
following service discharge (one year).  This presumption is 
rebuttable by contrary evidence. 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 
(2007).

To warrant a diagnosis of hypertension for VA compensation 
purposes, the veteran must meet the criteria delineated in 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2007) (defining 
hypertensive vascular disease or hypertension for purposes of 
that section as diastolic blood pressure predominantly 90 mm. 
or greater and isolated systolic hypertension as systolic 
blood pressure predominantly 160 mm. or greater with 
diastolic blood pressure of less than 90mm).  Note 1 also 
indicates that hypertension must be confirmed by readings 
taken two or more times on at least three different days.

Service medical records contain no complaint, finding, or 
diagnosis of hypertension; each of the many diastolic blood 
pressure readings were lower than 90 mm. and each of the 
systolic blood pressure readings were lower than 160 mm.  
Those readings included: March 1984: 120/74; June 1986: 
124/62; February 1995: 124/68 and 126/72; February 1999: 
144/68; January 2000: 124/79; February 2000: 126/68; November 
2000: 126/68; December 2000: 122/84; May 2001: 116/86; June 
2001: 130/78; August 2001: 133/83; February 2002: 120/68 and 
132/72; May 2002: 117/72 and 130/75; September 2002: 130/75; 
October 2002: 128/84 and 134/84; November 2002: 140/72; 
August 2003: 117/83 and 129/84; April 2004: 124/70; May 2004: 
127/76; July 2004: 141/86 and 172/75; August 2004: 126/75 and 
144/88.  On the June 2004 separation examination, blood 
pressure readings were 136/74.

In addition, there were no high blood pressure readings 
within the one-year presumptive period following the 
veteran's September 2004 separation from service.  Subsequent 
to the one-year presumptive period, blood pressure readings 
on the December 2005 VA examination were 124/90, 122/90, and 
120/84, and the diagnoses did not include hypertension.  The 
February 2006 Western Pennsylvania hospital discharge summary 
did include a diagnosis of hypertension, and there were 
February 2006 blood pressure readings of 153/101 and 160/100, 
although numerous other blood pressure readings during this 
admission were below 160/90.

Significantly, neither the Western Pennsylvania discharge 
summary nor any other medical evidence contained an opinion 
or even suggested that there is a medical nexus between the 
veteran's hypertension and service, and the veteran has not 
presented, identified, or even alluded to the existence of 
any such medical evidence or opinion.  In short, there is no 
competent evidence to support the claim for service 
connection for hypertension.

In addition to the medical evidence, in adjudicating each 
claim for service connection, the Board has considered the 
veteran's assertions.  The veteran argued in his November 
2006 statement that his blood pressure and cholesterol are 
elevated as a result of his taking Vioxx toward the end of 
his military service.  The Board does not doubt the sincerity 
of the veteran's belief that his hyperglycemia and 
hyperlipidemia/hypercholesterolemia constitute disabilities 
or that his hypertension is related to service, to include 
medication prescribed therein; however, these claims turn on 
matters relating to the medical nature of laboratory readings 
and medical nexus.  As a layperson without the appropriate 
medical training and expertise, the veteran simply is not 
competent to provide a probative opinion on such matters.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"). For that reason, the veteran's 
unsupported assertions, without more, simply do not 
constitute persuasive evidence in support of either claim.

For all the foregoing reasons, the claims for service 
connection for hyperglycemia and 
hyperlipidemia/hypercholesterolemia must be denied.  In 
reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine; however, in the absence of any 
competent evidence to support the claims, that doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b)  (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for hyperglycemia and 
hyperlipidemia/hypercholesterolemia is denied.

Service connection for hypertension is denied.




REMAND

Where there is evidence of a current disability, or 
persistent or recurrent symptoms of disability, VA will 
provide a medical examination or obtain a medical opinion if 
the evidence indicates that the claimed disability or 
symptoms may be associated with military service, but the 
record does not contain sufficient medical evidence to decide 
the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 
2008), 38 C.F.R. § 3.159(c)(4)(i) (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

On the December 2005 VA examination regarding whether 
systemic lupus was present, there were no skin lesions 
suggestive of lupus, but there were numerous 2-4 mm. faintly 
violaceous spots, mainly on the right forearm and left 
anterior thigh.  In addition, during service, the veteran was 
seen for open sores and scars which were diagnosed as verruca 
vulgaris rather than leishmaniasis.  Given that the veteran 
has recurrent symptoms of a disability that may be related to 
service, remand for a VA examination as to the nature and 
etiology of any current skin disability is warranted.

In addition, in his November 2006 letter, the veteran 
indicated that his thoracic and lumbar spine DDD has worsened 
recently.  While the December 2005 VA general medical 
examination contained orthopedic and neurologic findings with 
regard to the veteran's thoracic and lumbar spine, the Board 
finds that, to ensure that the record reflects the current 
severity of this disability, more contemporaneous 
examinations, both orthopedic and neurologic, with findings 
responsive to the applicable rating criteria, is needed to 
properly evaluate the service-connected thoracic and lumbar 
spine DDD.  See 38 U.S.C.A. § 5103A  (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2007).  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered contemporaneous). Accordingly, the RO 
should arrange for the veteran to undergo VA orthopedic and 
neurologic examinations to evaluate the thoracic and lumbar 
spine DDD.

Hence, the RO should arrange for the veteran to undergo VA 
dermatologic, orthopedic, and neurologic examinations, by 
physicians, at an appropriate VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to the claim for service connection for a 
skin disability and for a higher initial rating for thoracic 
and lumbar spine DDD. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by United 
States Court of Appeals for Veterans 
Claims and the U.S. Court of Appeals for 
the Federal Circuit, are fully complied 
with and satisfied.   

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated the veteran for a thoracic or 
lumbar spin disorder or a skin disorder.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
dermatologic, orthopedic, and neurologic 
examination, by physicians, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to each physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished 
(with all results made available to the 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

The dermatologic examiner should clearly 
identify all skin disabilities.  With 
respect to each diagnosed disability, the 
physician should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that such disability is the 
result of injury or disease incurred or 
aggravated in service, to include lesions 
noted in the service medical records.

Prior to the orthopedic examination, the 
neurologic examiner should identify the 
existence, and frequency or extent, as 
appropriate, of all neurological symptoms 
associated with the veteran's lumbar 
spine.  The examiner should also offer an 
opinion as to whether the veteran has any 
separately ratable neurologic residuals 
(in addition to orthopedic residuals) as 
a manifestation of the service-connected 
thoracic and lumbar spine DDD.

Then, after being given a copy of the 
report prepared by the neurologic 
examiner, the orthopedic examiner should 
conduct range of motion testing of the 
back (expressed in degrees, with standard 
ranges provided for comparison purposes).  
He or she should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins. 
In addition, the physician should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.

Further, the orthopedic physician should 
indicate whether the veteran experiences 
localized tenderness, muscle spasm, or 
guarding; and, if so, whether such muscle 
spasm or guarding is severe enough to 
result in an abnormal gait, or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  
The physician should also indicate 
whether there is any ankylosis of the 
spine; and, if so, the extent of any such 
ankylosis, and whether the ankylosis is 
favorable or unfavorable.

If the veteran has incapacitating 
episodes associated with his service-
connected thoracic and lumbar spine DDD, 
the examiner should indicate whether over 
the last 12-month period, the veteran's 
incapacitating episodes had a total 
duration of (a) at least two weeks but 
less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks.

Each physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for 
service connection for a skin disability 
and for a higher initial rating for 
thoracic and lumbar spine DDD
in light of all pertinent evidence and 
legal authority.  The RO's adjudication 
of the claim for a higher initial rating 
should include consideration of whether 
"staged rating," pursuant to Fenderson 
(cited to above), is warranted.

6.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


